                                       IN THE
                            UNITED STATES DISTRICT COURT
                                      FOR THE
                              DISTRICT OF CONNECTICUT

PATRICK TORNEO                               :     CIVIL ACTION NO. 3:17-cv-01826-DJS
 Plaintiff                                   :
                                             :
       v.                                    :
                                             :
DORA SCHRIRO and                             :
BRIAN MERAVIGLIA                             :
 Defendants                                  :     NOVEMBER 29, 2018


        DEFENDANTS' REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS


I.     THE ELEVENTH AMENDMENT DEFENSE TO THE AMENDED
       COMPLAINT AGAINST DEFENDANTS IN THEIR OFFICIAL CAPACITIES
       WAS NOT PREVIOUSLY DECIDED, AND THE ELEVENTH AMENDMENT
       CLEARLY BARS PLAINTIFF'S DAMAGES CLAIMS.

       The discussion at the hearing relied on by plaintiff concerning suit against State

officials in their official capacities arose in the context of plaintiff's original complaint

against defendants in their individual capacities only. So the remarks of the Court and

counsel did not even rise to the level of dicta or binding admission because the

Eleventh Amendment defense to official capacity suit was not before them. It was only

speculation dependent upon the filing of an amended complaint against defendants in

their official capacities. This is consistent with counsel's acknowledging the issue

arising on a subsequent amended complaint and the Court's reference to plaintiff's filing

an amended complaint against defendants in their official capacities. Moreover, the law

of the case principle is not absolute and inflexible, especially as applied in this case

where the issue was not even before the Court by the original complaint, was not the
subject of a written opinion and only occurred during a colloquy at a hearing on a motion

to dismiss.

       More importantly, the Eleventh Amendment defense to the amended complaint in

defendants' official capacity remains entirely valid, as plaintiff himself acknowledges, as

to plaintiff's damages claims. The amended complaint expressly seeks money

damages for economic losses, including lost benefits, emotional harm, attorney's fees

and costs, pre-judgment and post-judgment interest on his economic losses and

punitive damages. Accordingly, the Eleventh Amendment bars plaintiff's claims for

money damages in their entirety against defendants in their official capacities. As to

plaintiff's claim injunctive relief is not barred by the Eleventh Amendment, that is only

consistent with the colloquy between the Court and counsel at the hearing he relied on,

limited to injunctive relief, and does not affect the bar to money damages. The motion

to dismiss the amended complaint should be granted on Eleventh Amendment grounds

as to plaintiff's claims for money damages against the defendants in their official

capacities.


II.    THE ARBITRATION AWARD BARS PLAINTIFF'S CLAIM ON THE BASIS
       OF COLLATERAL ESTOPPEL AS TO THE ISSUE OF EXTENSION OF
       HIS WORKING TEST PERIOD.

       It is dispositive, as stated in defendants' initial brief in support of the motion to

dismiss, pp. 8-9, that the party had an adequate opportunity to litigate the issue in the

prior State proceedings, for collateral estoppel to apply. Here, also stated in

defendants' prior brief, plaintiff clearly had an adequate opportunity to litigate his claim

of improper extension of his working test period in connection with the arbitration


                                               2
award's holding lack of jurisdiction over the demotion issue as occurring during the

working test period. So it was not required that the issue be actually litigated in the

arbitration proceedings. Nor was it required specifically that plaintiff had an adequate

opportunity to litigate his federal due process claim as such in the arbitration

proceedings, as long as he had an adequate opportunity to litigate the issue on which

his due process claim depended, here alleged improper extension of his working test

period, in those proceedings.

       Plaintiff cites the Crochiere and Prestopnik cases as to issues actually litigated in

prior proceedings rather than issues that could have been litigated. Moreover,

Crochiere v. Board of Education of the Town of Enfield, 227 Conn. 333, 344-45 (1993),

did not involve an identity of claims between the termination and workers' compensation

proceedings but only required an identity of issues as to plaintiff's misconduct. While

Prestopnik v. Whelan, 249 Fed. Appx. 210, 212 (2d Cir. 2007), also noted equal

protection claims could not have been brought in the prior State proceedings, that did

not require an identity of claims for purposes of collateral estoppel where the identity of

issues that could have been litigated did not have to be reached. Wanamaker v. Town

of Westport Board of Education, 11 F.Supp.3d 51, 66-67 (D.Conn. 2014), also cited by

plaintiff, acknowledged the application of collateral estoppel to issue preclusion and only

held in a teacher termination hearing issues of employment discrimination claims could

not be litigated.

       Plaintiff does not address defendants' reliance on University of Tennessee v.

Elliott, 478 U.S. 788, 799, 106 S.Ct. 3220, 3226 (1986), for the principle that, as to



                                             3
federal constitutional claims in federal court, State agency proceedings had preclusive

effect on an issue where there was an adequate opportunity to litigate it in those

proceedings. Moreover, plaintiff does not address the dispositive collateral estoppel

effect of his opportunity to litigate the issue of alleged improper extension of his working

test period in the arbitration proceedings here, determinative of his due process claim,

regardless of whether the due process claim itself was actually litigated or could have

been litigated in the arbitration proceedings.

           Plaintiff's reliance on State law, Conn. Gen. Stat. § 31-51bb, is rebutted by the

controlling effect of federal law as to issue preclusion by collateral estoppel of federal

constitutional claims in federal court, pursuant to Elliott. Genovese, cited by plaintiff,

concerned State law claims for purposes of § 31-51bb, as does Nicholas, also cited by

plaintiff. Moreover, the U.S. Supreme Court cases cited in Genovese all preceded

Elliott.

           Accordingly, plaintiff's federal due process claim is precluded by collateral

estoppel insofar as he had the opportunity to litigate the issue of alleged improper

extension of his working test period in the arbitration proceedings.


III.       QUALIFIED IMMUNITY WAS NOT PREVIOUSLY DECIDED, AND
           DEFENDANTS DID NOT VIOLATE CLEARLY ESTABLISHED FEDERAL
           CONSITITUTIONAL RIGHTS.

           The Court's statements at the hearing on the motion to dismiss cited by plaintiff

do not establish the Court's ruling denying defendants' claim of qualified immunity. At

most they establish the Court anticipated an amended complaint limited to two

defendants and alleging improper extension of the working test period. But even a


                                                 4
subsequent amended complaint would be subject to the raising of a qualified immunity

defense, which would be based on the internal affairs investigation, as stated by

defendants' counsel at the hearing on the motion to dismiss, and the arbitration award

holding the demotion occurring during the working test period.

       As stated in defendants' initial brief in support of motion to dismiss, defendants

did not violate plaintiff's clearly establish constitutional rights and are entitled to qualified

immunity. An arbitration award held no jurisdiction over the demotion issue occurring

during the working test period, where plaintiff could have litigated the issue of improper

extension of his working test period. And the internal affairs investigation during his

working test period constituted ground for extension of that period to allow further

evaluation.


                                     CONCLUSION

       For the foregoing reasons, the above-entitled action should be dismissed.




                                                5
      DEFENDANTS

      GEORGE JEPSEN
      ATTORNEY GENERAL

      Philip M. Schulz
      Assistant Attorney General



BY:   /s/ Richard T. Sponzo_________
      Richard T. Sponzo
      Assistant Attorney General
      Federal Bar No. ct08563
      55 Elm Street, 5th Floor
      P.O. Box 120
      Hartford, CT 06141-0120
      Tel: (860) 808-5050
      Fax: (860) 808-5388
      e-mail: richard.sponzo@ct.gov




  6
                                       CERTIFICATION

       This is to certify that on November 29, 2018, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s CM/ECF System.



                                                    /s/ Richard T. Sponzo___________
                                                    Richard T. Sponzo
                                                    Assistant Attorney General




                                                7
